UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2082


LEON RATLIFF,

                       Plaintiff – Appellant,

          v.

GUILFORD COUNTY COURT; JAQUELINE VANN;       JOHNATHAN   KEELER;
CLERK OF COURT; JUDGE JAN H. SAMET,

                       Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cv-00760-CCE-LPA)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leon Ratliff, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leon       Ratliff        appeals        the     district       court’s         order

dismissing       his    complaint       as    frivolous       pursuant       to       28    U.S.C.

§ 1915(e)(2) (2012).            The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The    magistrate       judge       recommended        that    relief       be    denied         and

advised Ratliff that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The        timely       filing      of     specific       objections            to     a

magistrate       judge’s       recommendation           is    necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been     warned         of     the     consequences               of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see    also       Thomas     v.     Arn,    474    U.S.       140       (1985).

Ratliff    has     waived           appellate        review    by     failing          to    file

objections       after    receiving          proper     notice.            Accordingly,          we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions          are    adequately        presented      in     the      materials

before    this    court       and    argument        would    not    aid    the       decisional

process.



                                                                                        AFFIRMED

                                               2